Citation Nr: 1828034	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-25 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen entitlement to service connection for a skin disability, claimed as hives and welts on the arms, chest, back, face and neck, to include lupus.

2.  Entitlement to a rating in excess of 20 percent for brachial neuritis of the left upper extremity, effective August 1, 2008.

3.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

4.  Entitlement to service connection for a skin disability, claimed as hives and welts on the arms, chest, back, face and neck, to include lupus.

5.  Entitlement to service connection for a psychiatric disability, to include anxiety, panic attacks, and depression, claimed as secondary to service-connected residuals of a traumatic brain injury and degenerative disc disease of the lumbar spine.

6.  Entitlement to service connection for a neck disability, to include as secondary to a service-connected low back disability.

7.  Entitlement to service connection for a right arm and shoulder disability, to include as due to a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1983 to July 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The claims folder has since been transferred to the RO in Phoenix, Arizona.  The May 2013 rating decision, in relevant part, reduced the 20 percent rating for brachial neuritis of the left upper extremity due to improvement, effective May 3, 2013; however, a June 2014 rating decision restored the 20 percent rating, effective May 3, 2013.  The May 2013 rating decision also granted a separate 10 percent evaluation for radiculopathy of the left lower extremity, effective January 31, 2011.  The May 2013 rating decision also denied reopening service connection for a skin disability.  Regardless of the RO's determination as to whether new and material evidence has been received, the Board must determine on its own whether new and material evidence has been submitted to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

During the course of the appeal, the Veteran's claim for entitlement to service connection for radiculopathy of the right lower extremity was granted in an April 2017 rating decision.  Subsequently, the Veteran's claim regarding entitlement to service connection for posttraumatic headaches was granted in an October 2017 rating decision.  As these decisions represent a final grant of benefits sought on appeal, the issues are no longer before the Board.  

 The issues of entitlement to service connection for a neck disability, right arm and shoulder disability, skin disability, and psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2008 RO decision that denied service connection for a skin disability was not appealed and the decision became final.

2.  New and material evidence has been received since the November 2008 decision to substantiate the claim of entitlement to service connection for a skin disability.  The newly received evidence is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim.

3.  Prior to May 22, 2017, the Veteran's brachial neuritis of the left upper extremity symptoms more nearly approximated mild, incomplete paralysis.  

4.  Since May 22, 2017, the Veteran's brachial neuritis of the left upper extremity symptoms more nearly approximated moderate, incomplete paralysis.  

5.  Throughout the period on appeal, the Veteran's radiculopathy of the left lower extremity more nearly approximated symptoms manifested by mild, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision that denied the Veteran's claim of entitlement to service connection for a skin disability is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria to reopen the service connection claim for a skin disability have been met.  38 U.S.C. §§ 5103, 5103A, 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for a rating in excess of 20 percent for brachial neuritis of the left upper extremity have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2017).

4.  The criteria for a rating of 30 percent, but no higher, for brachial neuritis of the left upper extremity have been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8512 (2017).

5.  The criteria for a rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8720 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



Claim to Reopen Service Connection

The Veteran originally filed a claim for entitlement to service connection for hives in May 2008.  Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. § 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection for hives, welts, and lupus.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

The RO initially denied the claim in a November 2008 rating decision on the grounds that there was no evidence of treatment for this condition in service or a current disability.  The Veteran did not appeal this decision and it became final as to the evidence then of record, and is not subject to revision on the same bases.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.  However, since that time documents have been associated with the claims file, to include March 2012 VA treatment records that show current treatment and diagnosis for cutaneous lupus that had not previously been associated with the file.  As these documents represent evidence not previously submitted to agency decision makers and relates to an unestablished fact necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the claim of service connection for a skin disability.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, a rating is to be made by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Staged Ratings for Brachial Neuritis of the Left Upper Extremity

The Veteran contends that a higher rating is warranted for brachial neuritis of the left upper extremity (currently rated as 20 percent disabling, effective August 1, 2008).  This disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8512.  The record contains various statements from the Veteran that described increased worsening of symptoms in his left upper extremity.  A statement that was received on January 31, 2011, that described some symptoms of the left upper extremity; however, the Veteran clarified in a February 2011 Report of General Information all of the disabilities that he wanted to claim, which specifically did not include an increase for this disability at the time.  Another statement that described worsening of the left upper extremity brachial neuritis symptoms was received on November 15, 2012, and will be treated as the date of claim for an increased rating.

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that VA examinations reflect the Veteran's dominant hand is his right hand.  Under DC 8512, with respect to the Veteran's left upper extremity (minor extremity), a 20 percent rating is assigned when there is mild incomplete paralysis; a 30 percent rating when there is moderate incomplete paralysis; a 40 percent rating when there is severe incomplete paralysis, and; a 60 percent rating when there is complete paralysis marked by paralysis of all intrinsic muscles of hands, and some or all of flexors of wrist and finders, paralyzed (substantial loss of hand use).

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent prior to May 22, 2017, is not warranted.  However, a rating of 30 percent, but no higher, since May 22, 2017, for brachial neuritis of the left upper extremity is warranted.  

Private treatment records from April 2011 indicate normal findings after motor nerve, sensory nerve, and EMG studies were conducted.

On VA examination in March 2014, the Veteran continued to endorse left chest pain that radiated to his left upper extremity.  The examiner noted that the Veteran's current symptoms included intermittent, sharp pain in the left forearm as well as mild, intermittent tingling in all five fingers and his whole arm.  He also reported left upper extremity weakness that mostly occurred in his hand.  His grip strength was between 4 and 4.5 out of 5.  On physical examination, muscle strength testing revealed grade 5 with the exception of his intrinsic muscles that were grade 5 minus.  He had some very mild hand intrinsic muscle atrophy, which could not be measured according to the examiner.  Biceps were equal in measurement.  Deep tendon reflexes were grade 1 plus.  Sensation was intact to light touch and monofilament.  There were no trophic changes.  Gait was normal.  Special tests for the median nerve were not indicated.  The examiner reported that as far as the nerves affected, it was the lower portion of the brachial plexus as per EMG results.  The examiner noted that the brachial plexus nerve symptoms were characterized by mild, incomplete paralysis.  According to the examiner, the electrodiagnostic exam from August 4, 2001, was consistent with brachial neuropathy affecting the lower portion of the brachial plexus.  The Veteran was noted to have denervation in his left biceps, extensor digitorum longus, first dorsal interosseous by EMG.  He was also found to have normal median and ulnar motor and sensory nerve conductions.  The examiner reported that the Veteran had no subsequent EMGs.  The Veteran did not use any assistive devices.  

The March 2014 VA examiner opined that as far as functional impact at work, the Veteran began working again in January of 2014 doing network marketing.  The Veteran reported no sales as of yet, but also no effects of the left upper extremity on his job.  Prior to that, he last worked in 2008 as active duty military.  He had difficulty with lifting and carrying objects.  The examiner reported that the remaining effective function of the left upper extremity would not be equally served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars.  The Veteran explained in subsequent correspondence from July 2017 that his job in network marketing did not pan out well because he could not perform all of the necessary job functions due to his physical and mental disabilities.  He said that he made a total of 91 dollars that year, but was not able to recruit any "down line" members.  He reportedly quit this job in October 2014 due to his disabilities.

The Veteran submitted a statement in support of his substantive appeal that was received in October 2014.  Therein, he described his left upper extremity symptoms as mild to moderate with occasionally severe episodes of pain, weakness, cramping, and deforming of his left hand and fingers.  He said that his symptoms increased and became consistently moderate to severe on a daily basis since May 2014, though he said there were less frequent increases of symptoms/attacks in his upper left back and chest area.

A September 2016 electromyography study reflected 5/5 motor strength throughout the bilateral upper extremities and sensory testing of the left ulnar and left radial superior groups had normal latency and amplitude.  Needle EMG testing was normal in all muscles tested with no abnormal spontaneous activities noted.  The impression was normal study but the physician noted it did not exclude the possibility of nerve root irritation resulting in a pure sensory radiculitis contributing to pain.  

The Veteran testified before the undersigned in March 2017.  He endorsed increased worsening of brachial neuritis symptoms in his left arm since 2014.  He explained that he experiences sharp pain in his forearm whenever he is exposed to carbon monoxide fumes.  He said that overuse of the left arm also causes painful symptoms.

The Veteran received another VA examination in May 2017.  He was noted to be right hand dominant.  The examiner continued the diagnosis for brachial neuritis of the left upper extremity.  The Veteran endorsed left upper extremity symptoms that consisted of constant pain that was worsened due to overuse, cramping and spasms in his left hand and forearm, as well as mild numbness with more severe tingling and "deadness" feeling in his left arm.  He said that he treated these symptoms with rest and topical analgesic cream.  The Veteran reported moderate, intermittent pain (usually dull) and paresthesias and/or dysesthesias, and mild numbness in the left upper extremity.  Muscle strength testing and reflex examinations revealed normal findings.  Sensation testing for light touch indicated otherwise normal findings except for decreased sensation in the left inner/outer forearm.  There were no trophic changes.  Special tests for the median nerve were not conducted.  Nerve tests revealed otherwise normal findings except for moderate, incomplete paralysis of the left lower radicular group.  The Veteran did not use any assistive devices.  The examiner reported that the remaining effective function of the left upper extremity would not be equally served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars.  Regarding functional impact on the Veteran's ability to work, the examiner opined that the Veteran's brachial neuritis of the left upper extremity would prevent working in a job that required repetitive movements of the left arm or hand.

The Veteran further described his brachial neuritis symptoms in May 2017 correspondence.  He endorsed severe pain in his left forearm, hand and finger cramps, mild to moderate pain in he left upper back and chest with episodes of moderate to severe pain in the left upper arm, forearm, hands, and fingers, as well as loss of willful control of hand/fingers.  He described episodes of numbness and tingling during episodes/attacks as well as increased pain, numbness, and tingling at these times.  He also reiterated that toxic fumes further induce increased symptoms.

Treatment records throughout the period on appeal have consistently documented the same symptoms for brachial neuritis of the left upper extremity as reported both by the Veteran and those objectively found during VA examinations.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for brachial neuritis of the left upper extremity.  The Veteran is competent to report symptomatology relating to his brachial neuritis of the left upper extremity because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  He described subjective symptoms of pain, numbness, and tingling during each period of the appeal.  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings for each staged period.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability during the staged rating periods.  The March 2014 examination characterized the condition as mild and the Board finds the fact that objective testing, such as muscle strength testing and sensation testing were normal to be significant.  Beginning May 22, 2017 however, the Veteran was found to some objective findings on sensation testing and the subjective complaints of numbness, pain and deadness were described as worse and more frequent.  The examiner characterized the condition as moderate.  Accordingly, the Board finds that the medical examination opinions and findings are of great probative value regarding the severity of his brachial neuritis of the left upper extremity for each staged rating period.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable for each staged rating period.  The evidence of record indicates that the Veteran's service-connected brachial neuritis of the left upper extremity is primarily manifested by mild, incomplete paralysis prior to May 22, 2017, and only moderate, incomplete paralysis of a minor extremity for the lower radicular group since then.  Accordingly, DC 8512 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other peripheral nerve symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes.  The Veteran does not meet the DC 8512 criteria for a rating in excess of 20 percent prior to May 22, 2017, because he has not been shown to have at least moderate or severe, incomplete paralysis or complete paralysis of the minor extremity for the lower radicular group during this period.  The Veteran does not meet the criteria for a rating in excess of 30 percent since May 22, 2017, because he has not been shown to have at least severe, incomplete paralysis or complete paralysis of the minor extremity for the lower radicular group during this period. The Veteran's brachial neuritis of the left upper extremity symptoms are clearly accounted for in the staged ratings pursuant to DC 8512.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Veteran's brachial neuritis of the left upper extremity warrants no more than a 20 percent rating prior to May 22, 2017, and no higher than a 30 percent rating since then.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration for Left Upper Extremity Brachial Neuritis

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left upper extremity brachial neuritis.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected left upper extremity brachial neuritis above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the degree of incomplete or complete paralysis; thus, the demonstrated manifestations specifically associated with his service-connected left upper extremity brachial neuritis - namely subjective symptoms of pain, numbness, tingling, and increased symptoms due to toxic fume exposure as well as objective symptoms of mild to moderate, incomplete paralysis of the lower radicular nerve group- are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.124a, DC 8512.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left upper extremity brachial neuritis, and referral for consideration of an extra-schedular evaluation is not warranted.

Rating for Radiculopathy of the Left Lower Extremity

The Veteran asserts that a higher rating is warranted for radiculopathy of the left lower extremity (currently rated as 10 percent disabling, effective January 31, 2011).  This disability is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8720.  This disability was initially rated as part of the Veteran's service-connected degenerative disc disease of the lumbar spine because the symptoms did not warrant a compensable rating.  However, the Veteran submitted a claim that was received on January 31, 2011, in which he requested a separate rating for this disability due to increased worsening.

Where, as here, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Diagnostic Code 8720 provides the rating criteria for neuralgia of the sciatic nerve, which is rated the same as DC 8520 for paralysis of the sciatic nerve.  Under DC 8520, a 20 percent rating requires moderate, incomplete paralysis.  A 30 percent rating requires severe, incomplete paralysis.  A 40 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and droops, there is no active movement possible of the muscles below the knees, or flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a.  

After a full review of the record, and as discussed below, the Board concludes that an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.  

Private treatment records from November 2010 revealed diagnoses for left peroneal neuropathy possibly associated with left EDB (extensor digitorum brevis; left foot) muscle atrophy and normal EMG without signs of muscle denervation or lumbar radiculopathy.  However, these records do not indicate the severity of the diagnoses.

On VA examination in May 2013, the Veteran endorsed increased worsening of left lower extremity symptoms exhibited by pain into his left buttock and left posterior thigh that occasionally caused tingling in his left posterior calf and foot.  Reflex and sensory examinations revealed normal findings.  Straight leg raise testing was negative.  The Veteran endorsed mild, intermittent pain and paresthesias in the left lower extremity.  There were no other signs or symptoms of radiculopathy reported.  The examiner indicated that the sciatic nerve of the left lower extremity was affected by mild symptoms.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars.

The Veteran submitted a statement in support of his substantive appeal that was received in October 2014.  Therein, he described his left lower extremity radiculopathy symptoms to include numbness, tingling, pins and needles, and weakness, and a "lagging leg" when he walked.  He said that he was limited in physical activities because of these symptoms and experienced occasionally worse symptoms the day after he performed certain types or an increased amount/duration of physical activity.  The Veteran stated that his left lower extremity radiculopathy "drastically limits his ability to function."

The Veteran received another VA examination in February 2017.  Muscle strength testing was normal and there was no muscle atrophy.  Reflex examination was normal.  Sensory examination revealed otherwise normal findings except for decreased sensation to light touch in the left foot/toes.  Straight leg raise testing was negative.  The Veteran endorsed moderate symptoms due to radiculopathy in the left lower extremity, which included constant pain, paresthesias, and numbness.  There were no other signs or symptoms noted by the Veteran.  The examiner indicated that the sciatic nerve root was involved and consisted of mild severity.  There were no other neurologic findings or abnormalities related to the thoracolumbar spine.  The Veteran did not use an assistive device for ambulation.  There were no other pertinent physical findings, complications, conditions, signs, symptoms or scars.  The examiner opined that the left lower extremity radiculopathy affected the Veteran's functional ability to work because he cannot run or stand for more than five minutes at a time due to back pain that radiates to the lower extremities.

The Veteran testified before the undersigned in March 2017.  He endorsed radiculopathy symptoms of pain, tingling, and numbness in his left lower extremity.  He said that these symptoms are typically exacerbated by physical movement.

The Veteran further described his left lower extremity radiculopathy symptoms in correspondence that was received in May 2017.  He continued to endorse numbness, tingling, and pain in his left lower extremity.  He also reiterated that he is prevented from performing most physical activities due, in part, to the symptoms associated with his radiculopathy in the left lower extremity.

Treatment records throughout the period on appeal have consistently documented the same symptoms of left lower extremity radiculopathy as reported both by the Veteran and those objectively found during VA examinations.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his left lower extremity radiculopathy.  The Veteran is competent to report symptomatology relating to his left lower extremity radiculopathy because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  The Board also acknowledges the Veteran's point of view regarding his statements of worsened symptoms.  He described subjective symptoms of pain, numbness, and tingling.  However, to the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability which reflect normal EMG, no atrophy, normal motor strength and sensory examination was normal, with the exception of decreased sensation to light touch in February 2017, throughout the appeal period.  Examiners consistently described the condition as mild.  Accordingly, the Board finds that the medical examination opinions and findings are of great probative value regarding the severity of his left lower extremity radiculopathy.  

The Board has also considered whether separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran is diagnosed with radiculopathy of the left lower extremity that is primarily manifested by mild, incomplete paralysis of the sciatic nerve.  Accordingly, DC 8720 is the most appropriate Code to use.  See Butts v. Brown, 5 Vet. App. 532.  There is no medical or lay evidence of other radiculopathy symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes.  The Board has also considered whether higher ratings are available, but finds that at no time during the pendency of this appeal has the Veteran's disability been shown to result in moderate or severe, incomplete paralysis, or complete paralysis.  The Veteran's symptoms associated with radiculopathy of the left lower extremity are clearly accounted for in the 10 percent rating pursuant to DC 8720.  Thus, other Diagnostic Codes are not for application.

Based on the foregoing, the Board concludes that the Veteran's radiculopathy of the left lower extremity have more nearly approximated the criteria for no more than a 10 percent rating during the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration for Left Lower Extremity Radiculopathy

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected left lower extremity radiculopathy.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In this case, the schedular rating criteria used to rate the Veteran's service-connected left lower extremity radiculopathy above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the degree of incomplete or complete paralysis; thus, the demonstrated manifestations specifically associated with his service-connected left lower extremity radiculopathy - namely subjective symptoms of pain, numbness, tingling, and "a lagging leg" as well as objective symptoms of mild, incomplete paralysis of the sciatic nerve- are contemplated by the provisions of the rating schedule as previously outlined in 38 C.F.R. § 4.124a, DC 8720.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate and the first step of Thun has not been met.  

For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's left lower extremity radiculopathy, and referral for consideration of an extra-schedular evaluation is not warranted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The Veteran's appeal, in part, arises from an appeal of the initial evaluation following the grant of service connection for radiculopathy of the left lower extremity.  Once service connection is granted, the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims.  

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2013.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA, SSA, and private treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claims.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2017.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed higher ratings were warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence was identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

New and material evidence has been received to reopen entitlement to service connection for a skin disability, claimed as hives and welts on the arms, chest, back, face and neck, to include lupus.

A rating in excess of 20 percent for brachial neuritis of the left upper extremity, prior to May 22, 2017, is denied.

A rating of 30 percent, but no higher, for brachial neuritis of the left upper extremity, since May 22, 2017, is granted.

An initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran testified before the undersigned in March 2017.  He stated that he developed a skin condition approximately one year after he entered service.  He explained that his skin condition symptoms consisted of "little bumps" on any skin area that was exposed to the sun, particularly the arms.  He said that these areas would "itch like crazy" and typically resolved within three to four weeks after staying out of the sun.  He also used sunscreen to try to prevent the symptoms.  The Veteran said that his private dermatologist also diagnosed another skin condition (lupus) that included symptoms characterized by "big, puffy purple or purple black blotches that show up on [his] chest."  The Veteran endorsed anxiety and panic attacks, secondary to his service-connected TBI disability, which includes memory loss.  He also endorsed depressive symptoms and diagnosis due to his memory loss.  The Veteran described neck symptoms of stiffness and pain as well as right arm and shoulder symptoms of radiculopathy.  He said that these symptoms began in 2012 and that his "spine doctors, surgeons, and the neurologists" have attributed his neck and right shoulder symptoms as secondary to his low back.  The Veteran stated that he was diagnosed with a right shoulder rotator cuff and tendon problems, which his treatment providers have attributed to excessive mechanical use over time.  The Veteran explained that his career in the military consisted of very physically demanding tasks that he believes lead to the development of his right arm and shoulder disabilities.

The Board notes that the VA examinations regarding the issues of service connection for skin,  right arm and shoulder, and psychiatric disabilities contain inadequate medical opinions.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In most instances, these VA examination medical opinions failed to provide an adequate rationale to support each conclusion and/or discuss the contrary evidence associated with the record that supports the Veteran's claims.  see also Nieves-Rodriguez, 22 Vet. App. 295, 304 (2008) (concluding that a medical opinion is not entitled to any weight if it does not contain a rationale that adequately connects data and conclusions).  In addition, the opinions did not address aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b)).  Without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In light of the above, the Board finds that new VA examinations opinions must be obtained for these disabilities.

The Veteran last received a VA examination for his skin disability in May 2008.  At the time, the Veteran did not have any current symptoms and the claim was denied due to no current disability.  However, subsequent private and VA treatment records  show current diagnoses for "lupus-like" symptoms and hives.  The Veteran has also submitted color-photographs in September 2013 of these two active conditions on his affected skin areas.  As a result, another VA examination is warranted to determine whether the Veteran has a skin disability related to service.

As for the Veteran's claimed psychiatric disabilities, he should be scheduled for another VA examination because the March 2014 VA psychiatric examination did not consider whether the Veteran's diagnosed anxiety, panic attacks, and depression are caused or aggravated by a service-connected disability, to include his recently service-connected TBI residuals, to include memory loss.  Furthermore, the July 2017 VA examination for TBI residuals also did not adequately address whether the Veteran's anxiety, panic attacks, and depression diagnoses were caused or aggravated by the TBI residuals or any other service-connected disability.  

The September 2016 VA examination for the right arm and shoulder disability is inadequate because it did not discuss direct service connection.  Furthermore, the Veteran raised another secondary argument that his right arm and shoulder disabilities were caused or aggravated by the diagnosed cervical radiculopathy.  

With regard to the cervical spine disability, a May 2011 private treatment record (received May 2013) discussed a possible nexus between degenerative disc disease of the thoracolumbar spine and the cervical spine.  The private physician opined, "In terms of symptoms traveling from [the Veteran's ] lumbar spine to [his] cervical spine, it is not uncommon for people who have degenerative changes in the low spine to also develop the changes in the upper spine."  He continued, "However, there is no indication that the lumbar spine problems directly caused cervical disease."  Notably, the opinion did not address aggravation or a direct nexus to service.

Accordingly, these issues are REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current skin disability, to include hives related to sun exposure and a diagnosis for "lupus-like" symptoms found in the record.

b)  For each current disability identified, opine whether it is at least as likely as not (50 percent or more probability) that the skin disability is related to service.  In making a determination, the examiner should refer to and comment on the Veteran's skin disabilities as depicted in color photographs, received September 18, 2013. 

The examiner must provide a complete rationale for any opinion offered.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current cervical spine disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current cervical spine disability.

b)  For each current disability identified, opine whether it is at least as likely as not (50 percent or more probability) that the cervical spine disability is related to service.  

c)  For each current disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that the cervical spine disability is caused by a thoracolumbar spine disability.  The examiner should specifically comment on the May 2011 private treatment record (received in May 2013) that discussed a common relationship between these degenerative arthritis disabilities. 

d)  For each current disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that the cervical spine disability is aggravated by a thoracolumbar spine disability.  The examiner should specifically comment on the May 2011 private treatment record (received in May 2013)  that discussed a common relationship between these degenerative arthritis disabilities.

The examiner must provide a complete rationale for any opinion offered.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right arm and shoulder disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current right arm and shoulder disabilities, to include cervical radiculopathy of the right upper extremity and a December 2016 diagnosis for right shoulder mild tendinosis as well as low-grade tear and fraying.

b)  For each current disability identified, opine whether it is at least as likely as not (50 percent or more probability) that the right arm and/or shoulder disability is related to service.  

c)  For each current disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that the right arm and/or shoulder disability is caused by a cervical spine disability.  

d)  For each current disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that the right arm and/or shoulder disability is aggravated by a cervical spine disability.  

The examiner must provide a complete rationale for any opinion offered.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is requested to:

a)  Identify any current psychiatric disability.  The requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

b)  For each current disability identified, opine whether it is at least as likely as not (50 percent or more probability) that the diagnosed psychiatric disability is related to service.  

c)  For each current disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability is caused by any service-connected disability, to include degenerative disc disease of the lumbar spine and/or memory loss (TBI residuals).  

d)  For each current disability identified, opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability is aggravated by any service-connected disability, to include degenerative disc disease of the lumbar spine and/or memory loss (TBI residuals). 

The examiner must provide a complete rationale for any opinion offered.  

5.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


